DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.

 Response to Amendment
This Action is in response to the above referenced RCE.  Claims 1-7 remain pending in the application.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 112(b) rejection.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 102(a)(1) rejection as being anticipated by Telfer (US 2007/0261859).  Telfer fails to disclose first and second seal located on an exterior surface of the lower body, that port on the lower body is 36 and 42 located on the exterior surface of the upper body.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 has been amended to require the following:
“the lower body having a circulation port extending through a thickness of the lower body”,
“a first seal extending around the exterior surface [of the inner body]”, and
“a second seal extending around the exterior surface [of the inner body]”.

However these features are not found in the application as originally filed.  To begin with, the circulation port 113 extends through the upper body 105 not the lower body 103.  Figure 4 of the instant application has been provided below and clearly shows that the port 113 is not a part of the lower body 103. 

    PNG
    media_image1.png
    839
    469
    media_image1.png
    Greyscale

Further, the seals 107 and 109, while being located on the lower body, are not found on the exterior surface of the lower body.  As shown in Figure 6 and described in paragraph [0013], both provided below, the seals are clearly mounted on the interior surface of the lower body 103 not the exterior surface.



    PNG
    media_image2.png
    884
    466
    media_image2.png
    Greyscale

As such, Applicant failed to demonstrate possession of claim 1, as amended, at the time of filing.  The above listed limitations in claim 1 are considered new matter.

Claims 2-7 are rejected due to their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The amendments to claim 1 have created the following points of confusion:
Claim 1 now requires that “as the upper body rotates relative to the elongated lower body, the circulation port is positioned outside the first seal and the second seal” however claim 1 also now requires that the port be located through the body of the lower body and that the first and second seals be located on the exterior surface of the lower body with the port located therebetween.  How is it possible for the port to move to a position outside both of the ports when, one, they are all located one the same body, and two, the port is required to be located between the seals?  Just movement would require that the port itself move along the surface of the lower body.
Claim 1 now requires that “as the upper body rotates relative to the elongated lower body, the circulation port is positioned outside the first seal and the second seal” however claim 1 also requires rotation of the upper body between a closed, circulating, and released configuration.  It is unclear if this new recitation of rotation of the upper body, which is recited as allowing “fluid to exit the interior channel”, is one of the three previously recited configurations.

Regarding claims 2-7:  These claims are rejected due to their dependence on claim 1. 

Claim Rejections – Art Rejection
While the prior art of record fails to disclose or suggest claim 1 as currently amended, as the claims are rejected under 35 USC 112(a) as containing new matter, the allowability of the claims with respect to the prior art cannot be determined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/18/2021